DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7, 9, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim(s) 1, 13 and 20 is/are objected to because of the following informalities:  
In claim 1, line 8, the recitation “a movable gate” should read –[[a]]the movable gate--.
In claim 13, line 1, the recitation “claim 0” should read –claim 10--.
In claim 20, line 3, the recitation “the knife gate surface” should read –[[the]]a knife gate surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 10-17, 19 and 20, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2009/0095932 (“Leblanc”).
Regarding claim 10, Leblanc discloses a knife gate valve comprising:
a valve body (mainly defined by 7, 11, 17, 18 and 26) having:
a center bore (bore within which wear ring 47 is disposed) with a center bore surface (surface circumscribing wear ring 47), the center bore enclosing a fluid flow path (see flow direction “F” in fig. 3) through the valve body, and
an interior channel (“gate chamber” 25) in the valve body, the interior channel having a channel surface (interior surface of member 26, which is in sealing engagement with the knife gate 27) and first (7) and second (11) annular sidewalls;
a knife gate (27) configured to be received into the interior channel of the valve body;
a wear ring (47) disposed inside the center bore, the wear ring providing a barrier between the center bore surface and the fluid flow path, wherein the wear ring is substantially rigid (ring 47 is made of “hardened material”; see paragraph [0023]); and
a retainer ring (“seat ring” 31) having an outer face (left face of ring 31, relative to the orientation of fig. 3) abutting one of the first and second annular sidewalls (surface 39 of wear ring 31 abuts recess 15 of wall 11) of the interior channel, and
an inner face (37) that abuts the knife gate when the knife gate is in a closed position (see detail of fig. 3).

Regarding claim 15, Leblanc discloses the center bore surface (surface circumscribing wear ring 47) engages an exterior annular surface (radially outer surface) of the wear ring (47).
Regarding claim 16, Leblanc discloses the wear ring (47) has an interior annular surface (radially inner cylindrical surface of wear ring 47; see cross-section of fig. 2) defining a uniform inner radius of the wear ring and an exterior annular surface (radially outer stepped surface of wear ring 47) defining a non-uniform outer radius of the wear ring (see non-uniformity of the radially outer surface of wear ring 47 caused by flange 51 and annular groove 49).
Regarding claim 17, Leblanc discloses the channel surface (interior surface of member 26, which is in sealing engagement with the knife gate 27) includes an annular portion (curved portion abutting the curved end of the knife gate 27), a first planar portion (planar surface defined by one of straight legs of member 26, see annotated fig. 4, below) adjacent to the annular portion, and a second planar portion (planar surface defined by another one of straight legs of member 26, see annotated fig. 4, below) adjacent to the annular portion.

    PNG
    media_image1.png
    1068
    1422
    media_image1.png
    Greyscale

Regarding claim 19, Leblanc discloses the wear ring (47) further comprising: 
an annular seating surface (radially outer surface of member 47; see annotated fig. 4, above) that abuts the center bore surface (surface circumscribing wear ring 47), and
a groove (49) in the annular seating surface configured to retain a seal (o-ring 42) between the annular seating surface and the center bore surface.
Regarding claim 20, Leblanc discloses the retainer ring (31) is positioned on a downstream side (left side, relative to the orientation of fig. 3) of the knife gate valve, and the inner face (37) of the retainer ring is configured to counter a force of the knife gate surface (39) pressing on the inner face of the retainer ring when an upstream side .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc in view of US5014730 (“Fye”).
Regarding claim 1, Leblanc discloses a knife gate valve comprising:
a valve body (mainly defined by 7, 11, 17, 18 and 26) having a center bore (bore within which wear rings 45 and 47 are disposed) through which fluids can flow, the center bore divided by an interior channel (“gate chamber” 25) configured to receive a movable gate (27), the movable gate configured to travel 
a movable gate (27) disposed in the interior channel;
a removable first wear ring (45; see paragraph [0023]) disposed on the upstream side of the center bore, the first wear ring substantially lining the upstream side of the center bore: and
a removable second wear ring (47; see paragraph [0023]) disposed on the downstream side of the center bore, the second wear ring substantially lining the downstream side of the center bore; and
a retainer ring (31) adjacent to the movable gate on the downstream side of the knife gate valve;
wherein the interior channel having a first sidewall (7) and a second sidewall (11), and the retainer ring being seated along the second sidewall of the interior channel; and
wherein the removable first wear ring and the removable second wear ring are substantially rigid (removable wear rings 45 and 47 are “made of a hardened material”; see paragraph [0023]).
Leblanc discloses the knife gate valve having a single retainer ring (31) disposed on the downstream side of the knife gate valve; however, Leblanc does not disclose a 
Fye teaches (see fig. 3) a gate valve having a symmetrical upstream and downstream retainer ring (50) and wear ring (34) configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Leblanc by configuring the upstream side to be symmetrical with the downstream side, thereby having a first retainer ring and a first wear ring on an upstream side of the knife gate and a second retainer ring and a second wear ring on a downstream side of the knife gate, as taught by Fye, so as to have a knife gate which is more securely guided throughout the stroke of the opening and closing movement.
Regarding claim 2, the combination of Leblanc and Fye discloses the first and second retainer rings (Leblanc, 31, as modified to be two symmetric retainer rings by Fye, above) are configured to provide dead-end service to the knife gate valve such that an upstream side of the knife gate valve is under pressure and the downstream side of the knife gate valve is open to atmosphere (Leblanc discloses a knife gate, which is configured to close fluid flow between a higher pressure zone and a lower pressure zone, and therefore, is configured to provide dead-end service).
Regarding claim 3, the combination of Leblanc and Fye discloses the second wear ring (Leblanc, 47) is removable from the knife gate valve (first and second wear rings, Leblanc 45 and 47, are removable and do not have any mechanical connection to the retainer rings, Leblanc, 31, as modified to be two symmetric retainer rings by Fye, 
Regarding claim 4, Leblanc discloses the first wear ring (45) further comprises an outward-facing flange (51) configured to prevent the first wear ring from touching the movable gate (27).
Regarding claims 5 and 8, the combination of Leblanc and Fye, above, discloses the first retainer ring and second retainer ring (Leblanc, 31, as modified to be two symmetric retainer rings by Fye, above) are retained (via grooves 15 and 49 in Leblanc, fig. 3) in the interior channel (Leblanc, mainly defined by 7, 11, 17, 18 and 26) via capscrews (Leblanc, 43; see paragraph [0022]).
However, the combination of Leblanc and Fye above does not disclose at least one of the first retainer ring and second retainer ring being retained in the interior channel by at least one tab disposed between the retainer ring and the movable gate.
Fye teaches (see fig. 3) first and second retainer rings (50) which are retained in an interior channel (11) by at least one tab (respective annular tab(s), which engage the annular exterior groove(s) of ring(s) 50; see annotated fig. 3, below) disposed between the retainer ring and a movable gate (16) and engaging a respective annular groove of the respective retainer ring.

    PNG
    media_image2.png
    883
    566
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Leblanc and Fye by configuring the retainer rings to have annular grooves and the interior channel to have at least one respective tab, as taught by Fye, so as to prevent unwanted movement of the retainer rings.
Claim(s) 13 and 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Leblanc, as applied to claim 10 above, in view of Fye.

Fye teaches (see fig. 3) a gate valve having a symmetrical upstream and downstream retainer ring (50) and wear ring (34) configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Leblanc by configuring the upstream side to be symmetrical with the downstream side, thereby having a first retainer ring and a first wear ring on an upstream side of the knife gate and a second retainer ring and a second wear ring on a downstream side of the knife gate, as taught by Fye, so as to have a knife gate which is more securely guided throughout the stroke of the opening and closing movement.
Regarding claim 18, Leblanc discloses the retainer ring (31) having an exterior annular surface (radially outer surface); however, Leblanc does not disclose the exterior annular surface defining at least one groove.
Fye teaches a retainer ring (50) having an exterior annular surface (radially outer surface) defining at least one groove (ring(s) has/have an annular groove, which defines a small diameter portion of the exterior annular surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Leblanc by configuring the exterior annular surface of the retainer ring to have an annular groove, or at least one groove, as taught by Fye, so as to better fix the retainer from undesired movement.
Response to Arguments
Applicant's arguments filed January 21, 2021, have been fully considered.
With regards to the previous claim objection(s) and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection(s) of claims 1-10, 13, 14 and/or 20, in light of Applicant’s current amendments, the claim objection(s) and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection(s) are withdrawn.
Applicant’s amendment has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding the previously applied prior art is/are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.